John Hearsy of Hingham plaint. agt Nicholas Phillips of Boston. Cooper Defendt in an action, of debt to the value of twenty Four pounds and Fifteen Shillings in mony due to the sd Hearsy for Rent of a house & ground in Boston as may appeare by one Lease bearing date the tenth day of February. 1673. under the hand & Seale of the sd Phillips with all due damages according to attachmt dat. July. 14th 1676. . . . The Jury . . . founde for the plaint. three pounds Seven Shillings four pence mony damage & costs of Court allowed thirty Shillings & ten pence